         Case 1:19-cr-00486-SAG Document 134 Filed 06/17/21 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         :

                v.                               :   CRIMINAL NO.           SAG-19-0486

KARON FOSTER,                                    :
RASHAUD NESMITH,
JAMAI WELLS,                                     :
DANIEL WILLIAMS,
MALIK EVANS, and                                 :
DEMONTE KELLUM
                                                 :
       Defendants.

                     MOTION FOR EXCLUSION OF TIME FROM SPEEDY TRIAL
                                  COMPUTATIONS

       The United States of America, by and through undersigned counsel, hereby moves this

Court as follows:

1.     The Speedy Trial Act, 18 U.S.C. § 3161, requires that a defendant be brought to trial within

70 days of indictment or initial appearance. The Act does provide for various circumstances under

which the computation of time may be excluded. 18 U.S.C. § 3161(h).

2.     On October 16, 2019, a grand jury sitting in the District of Maryland indicted Karon

FOSTER, Rashaud NESMITH, and Jamai WELLS two-count indictment.

3.     On October 17, 2019, WELLS had his initial appearance on the indictment and consented

to detention.

4.     On October 30, 2019, the grand jury authorized a superseding indictment which added

Daniel WILLIAMS and nine additional counts.

5.     On November 14, 2019, FOSTER had his initial appearance on the superseding indictment

and consented to detention.

                                                1
         Case 1:19-cr-00486-SAG Document 134 Filed 06/17/21 Page 2 of 4



6.     On November 18, 2019, WILLIAMS had his initial appearance on the superseding

indictment and consented to detention.

7.     On November 22, 2019, NESMITH had his initial appearance on the superseding

indictment and consented to detention.

8.     On December 11, 2019, the grand jury approved a second superseding indictment which

added two additional charges against NESMITH.           NESMITH and WELLS had their initial

appearance on the second superseding indictment on January 3, 2020.

9.     On February 11, 2020, the grand jury approved a third superseding indictment which added

one additional charge against NESMITH and FOSTER.

10.    On July 28, 2020, the grand jury approved a fourth superseding indictment which added

two additional defendants, Malik EVANS and Demonte KELLUM to the indictment.            EVANS

had an initial appearance on July 31, 2020 and was detained following a hearing on August 5,

2020. EVANS also had an arraignment following the detention hearing.

11.    On August 7, 2020, the Office of the Federal Public Defender withdrew their representation

of FOSTER.     The Court appointed Stephen Mercer as replacement counsel.

12.    On January 20, 2021, KELLUM had an initial appearance and was detained following a

hearing on January 25, 2021.   KELLUM’s attorney received voluminous discovery following the

detention hearing.

13.    On May 27, 2021, a grand jury sitting in the District of Maryland authorized an indictment

for NESMITH in an unrelated case, charging him with Conspiracy to Participate in a Racketeering

Enterprise, and other charges. See United States v. Butler, et al., CCB-19-0036.     NESMITH

had his initial appearance in this case on June 14, 2021.


                                                 2
          Case 1:19-cr-00486-SAG Document 134 Filed 06/17/21 Page 3 of 4



14.      FOSTER signed a plea agreement in this matter.       A Rule 11 hearing is set for June 29,

2021.

15.      There are no other dates set in this matter.

16.      Since on or about March 15, 2020, the Court has restricted in-person hearings at various

times due to the on-going global pandemic.         See Standing Orders 2020-01 through 2021-03.

The Court currently plans to resume in-person hearings on or about March 1, 2021.       See Standing

Order 2021-04.      Similarly, access to defendant housed at the Chesapeake Detention Facility

(“CDF”) where five of the six defendants are currently house, has been limited.

17.      The Government sent written plea agreements to two defendants.        The limited access to

CDF poses a barrier to counsel discussing the offer with their clients.

18.      The Government previously requested to exclude time from the speedy trial clock through

May 31, 2021.      The Government now requests additional excluded time, specifically, through

September 1, 2021.      The circumstances of this case permit such a delay and an exclusion of time

during this period.    Periods of delay that extend the time within which trial should commence

include delays granted by the Court on the basis of a finding that the ends of justice served by

taking such action outweigh the best interest of the public and the defendant’s right in a speedy

trial.   18 U.S.C. § 3161(h)(7)(A).    In this case, the requested extension of time will (1) give the

most recent defendant, KELLUM, time to review the continuing production of discovery in this

matter and discuss a possible resolution in this case; (2) allow the Court to resume in-court, multi-

defendant proceedings; and (3) allow counsel time to review written plea offers with their clients.

A plea disposition would serve the interests of justice because it would allow the parties to enter

into a mutually acceptable and beneficial disposition and would also preserve the resources that


                                                   3
         Case 1:19-cr-00486-SAG Document 134 Filed 06/17/21 Page 4 of 4



might otherwise be expended in a trial.

19.    Counsel for the defendants were notified on or about June 15, 2021 of the Government’s

intention to file this motion.   Counsel for WELLS and KELLUM do not object to the request.

The Government has not received a position from the other defendants.

       Wherefore, the United States, through undersigned counsel, hereby requests that the

Court issue an Order providing for the requested exclusion of time from May 31, 2021 through

September 1, 2021.

       A proposed Order is attached herein.



                                              Respectfully submitted,

                                              Jonathan F. Lenzner,
                                              Acting United States Attorney

                                      By:     ______/s/___________________
                                              Patricia McLane
                                              Brandon Moore
                                              Assistant United States Attorneys


Filed ECF: June 17, 2021




                                                 4
